John B. Robbins, Judge, dissenting. My review of the evidence before the probate court causes me to believe that the preponderance of the evidence proved that the testator, Wilton H. Higgs, was subjected to the undue influence of Herman Higgs when he executed his will on July 22, 1988. However, our standard of review is somewhat higher than merely weighing the preponderance of the evidence. We review the evidence to determine whether the trial court’s ruling is clearly against the preponderance of the evidence or is clearly erroneous. Ark. R. Civ. P. 52(a). If the appellants had retained the burden of proving undue influence throughout the trial, I could not disagree with the majority’s conclusion that the trial court’s finding of no undue influence is not clearly against the preponderance of the evidence. However, once appellants, as opponents of the will, presented proof that Wilton Higgs executed his will designating Herman Higgs as a principal beneficiary while Herman Higgs was standing in a fiduciary relationship with the testator, the existence of undue influence on the part of Herman Higgs became a presumed fact. Birch v. Coleman, 15 Ark. App. 215, 691 S.W.2d 875 (1985). Herman Higgs then shouldered the burden of proving by a clear preponderance of the evidence that he took no advantage of his influence with Wilton Higgs and that the testamentary gift made to him was a result of Wilton’s own volition. Id. The probate judge found that there was a confidential relationship between Wilton Higgs and Herman Higgs because Herman was the conservator of Wilton’s estate. However, the court held that this only served to shift to the proponents of the will the burden of going forward with the evidence. At the conclusion of the trial the court held that “there is nothing in the record that reflects Herman H. Higgs procured the will or exercised undue influence over his brother;” and that “there is no evidence that, in fact, W. H. Higgs was subject to being led or influenced into doing anything.” These findings ignore the burden of proof placed on Herman H. Higgs by Birch v. Coleman, supra, to prove by a clear preponderance of the evidence that he took no advantage of his influence with Wilton H. Higgs and that Wilton’s testamentary gift to him was the result of his own volition. To find an absence of proof of undue influence does not equate to finding that Herman H. Higgs proved by a clear preponderance of the evidence that his undue influence, presumed as a matter of law, was not in fact exercised by him over the testator. I am persuaded that the trial court failed to apply the proper burden of proof in reaching its decision. The majority opinion quotes from Hiler v. Cude, 248 Ark. 1065, 455 S.W.2d 891 (1970), as authority for treating the Birch v. Coleman burden of proof as simply one of going forward with the evidence rather than a burden of proving the nonexistence of undue influence. I disagree that Hiler v. Cude, supra, has relevance to the case before us. First, Hiler v. Cude did not involve a confidential relationship situation as was involved in Birch v. Coleman and as is involved in the case at bar. Hiler and the other three cases cited by the majority, Rose v. Dunn, 284 Ark. 42, 679 S.W.2d 180 (1984), Greenwood v. Wilson, 267 Ark. 68, 588 S.W.2d 701 (1979), Able v. Dickenson, 250 Ark. 648, 467 S.W.2d 154 (1971), are distinguishable because each of them involved allegations that the principal beneficiary procured the testator’s will. Secondly, and more importantly, Ark. R. Evid. 301(a), which is identical to Unif. R. Evid. 301, provides the following: Rule 301. Presumptions in general in civil actions and proceedings. — (a) Effect. In all actions and proceedings not otherwise provided for by statute or by these rules, a presumption imposes on the party against whom it is directed the burden of proving that the nonexistence of the presumed fact is more probable than its existence. This rule and the principal enunciated in Birch v. Coleman, supra, could not be any clearer in placing an affirmative burden on the proponent of a will which designated the testator’s conservator as a principal beneficiary to prove that the nonexistence of undue influence is more probable than its existence.1 See Park v. George, Personal Rep., 282 Ark. 155, 667 S.W.2d 644 (1984). The court’s decision was based upon its finding of an absence of evidence to show undue influence. There was no finding that Herman H. Higgs proved by a clear preponderance of the evidence the nonexistence of the exercise of undue influence which should have been presumed. Hiler v. Cude, supra, Rose v. Dunn, supra, Greenwood v. Wilson, supra, and Able v. Dickenson, supra, all predate the supreme court’s adoption of the Arkansas Rules of Evidence on October 13, 1986.2 To the extent the cited cases treat a presumed fact contrary to Ark. R. Evid. 301(a), they are no longer precedential. The United States Supreme Court did not elect to adopt Unif. R. Evid. 301 for the federal courts, choosing rather the following: Rule 301 — Presumptions in general in civil actions and proceedings. In all civil actions and proceedings not otherwise provided for by Act of Congress or by these rules, a presumption imposes on the party against whom it is directed the burden of going forward with evidence to rebut or meet the presumption, but does not shift to such party the burden of proof in the sense of the risk of non-persuasion, which remains throughout the trial upon the party on whom it was originally cast. Fed. R. Evid. 301. The majority’s treatment of the presumption in this case is consistent with the federal rule. However, this is not the rule in Arkansas. Our supreme court could have adopted a modified form of Rule 301 such as the federal rule, but opted for Unif. R. Evid. 301 verbatim. In Looney v. Estate of Wade, 310 Ark. 708, 839 S.W.2d 531 (1992), our supreme court affirmed a probate court in a procurement case which found that the procurer failed to rebut a presumption of undue influence. Although the burden of going forward versus the risk of nonpersuasion was not expressly discussed, it is implicit in the court’s opinion that it recognized that the risk of nonpersuasion was on the proponent-procurer of the will. I would reverse and remand this case to the probate court for application of the proper burden of proof.  The burden of proof under Birch v. Coleman, supra, actually increases the burden to a “clear preponderance” rather than merely “more probable than” not.   The Arkansas legislature attempted to adopt the Uniform Rules of Evidence during an extended session in 1976. However, in Ricarte v. State, 290 Ark. 100, 717 S.W.2d 488 (1986), the supreme court held that this act was invalid because the extended session of the legislature was unlawful. Furthermore, neither Hiler v. Cude, supra, nor the other cases cited in the majority opinion make any reference to Rule 301.